Blandford, Justice.
The plaintiff having made a motion for a new trial on several grounds, the same was denied by the court below, and he excepted and brings the case here.
1. The first three grounds of the motion are merely the general grounds, and we do not think that there is anything in them.
2. The fourth ground is, that the court erred in giving the liability of railroad companies for injuries done to passengers, and as to who,are passengers, and that this charge restricted the jury to this alone and withheld the consideration of the jury as to the liability of such companies for injuries done by their negligence to those who were in the act of becoming passengers and boarding their cars. Looking at this exception to this part of the charge, it appears to be obnoxious to the objection of plaintiff, although the principles of law are correctly stated; but when the part of the charge excepted to is taken and considered in connection with the entire charge as found in the record, it is not obnoxious to the objections made. The charge complained of is favorable to the plaintiff, and the entire charge is a full statement of the contentions of the parties as made by the pleadings and evidence submitted by them, and the law is fully and fairly stated by the court which is applicable thereto. So that when one part of a charge is excepted to, and taken alone may be objectionable, yet when it is considered in the light of the whole charge it is harmless, this will not constitue reversible error.
Judgment affirmed.